Exhibit 10.9

 

SECOND AMENDMENT
TO
EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

 

This second amendment (“Second Amendment”) to the Executive Supplemental
Compensation Agreement (“Agreement”) dated September 15, 2005 is made and
entered into this 31st day of December, 2008, by and between Nevada Security
Bank, a Nevada state banking corporation (the “Employer”), and Hal Giomi, an
individual residing in the State of Nevada (hereinafter referred to as the
“Executive”).

 

RECITALS

 

WHEREAS, the Executive is an employee of the Employer and is serving as its
Chief Executive Officer;

 

WHEREAS, the Employer has provided Executive with certain salary continuation
benefits as set forth in the Agreement;

 

WHEREAS, Employer and Executive desire to amend the Agreement to comply with
Section 409A of the Internal Revenue Code of 1986, as amended and the
rules promulgated thereunder and make certain conforming changes to the
Agreement.

 

NOW, THEREFORE, in consideration of the services to be performed in the future,
as well as the mutual promises and covenants contained herein, the Executive and
the Employer agree to amend the Agreement as follows:

 

1.                                       Section 1.14 of the Agreement is
amended to read in the entirety as follows:

 

Involuntary Termination.  The term “Involuntary Termination” shall mean a
Separation of Service due to the termination of the Executive’s employment by
the Employer for any reason other than Termination for Cause, Voluntary
Termination, Early Retirement or Retirement of the Executive.

 

2.                                       Section 1.10 of the Agreement is
amended to read in the entirety as follows:

 

Early Retirement.  The term “Early Retirement” shall mean shall mean a
Separation of Service due to the Retirement by the Executive that is
memorialized in an irrevocable writing signed by the Executive and delivered to
the Employer and be effective on the first date which satisfies all of the
following conditions:

 

(a)                      It shall be a date after Executive reaches age 62 and
prior to Executive attains age 65; and

 

(b)                     It shall be the date on which the Executive has a
Separation from Service.

 

--------------------------------------------------------------------------------


 

3.                                       Section 1.15 of the Agreement is
amended to read in the entirety as follows:

 

Voluntary Termination.  The term “Voluntary Termination” shall mean a Separation
of Service due to the voluntary resignation by the Executive that is
memorialized in a writing signed by the Executive and delivered to the Employer;
provided that such termination of employment is not Termination for Cause, Early
Retirement or Retirement of the Executive as determined by the Employer in good
faith.

 

4.                                       A new Section 1.15A shall be added to
the Agreement and read in the entirety as follows:

 

Separation of Service.  The term “Separation from Service” shall mean the
Executive’s service as an executive and/or independent contractor to the
Employer and any member of a controlled group that includes Employer, as defined
in Code section 414, terminates for any reason, other than because of a leave of
absence approved by the Employer, Disability or the Executive’s death.  Whether
a Separation from Service takes place is determined based (i) on the facts and
circumstances surrounding the termination of the Executive’s employment,
(ii) whether the Employer and the Executive intended for the Executive to
provide significant services for the Employer following such termination and
(iii) the application of facts and circumstances in view of the presumptions
contained in the regulations to section 409A of the Code.  For purposes of this
Agreement, if there is a dispute about the employment status of the Executive or
the date of the Executive’s Separation from Service, the Employer shall have the
sole and absolute right to decide the dispute.

 

5.                                       Section 3.3 of the Agreement is amended
in the entirety to read as follows:

 

3.3  Benefit Payments in the Event of Disability.  In the event the Executive
becomes Disabled while actively employed by the Employer at any time after the
effective date of this Agreement, but prior to Retirement, the Executive shall
be paid the Annual Benefit (with the Applicable Percentage at 100%) each year
for the remainder of Executive’s life in substantially equal monthly
installments on the first day of each month, beginning with the month following
the month in which the Executive becomes Disabled and continuing until the
Executive’s death.  No payments shall be made to Executive, beneficiary or
estate pursuant to this Section 3.3 after Executive’s death.

 

6.                                       Section 3.4 of the Agreement is amended
in the entirety to read as follows:

 

3.4  Benefits Payable Upon a Change in Control.  In the event of a Change in
Control then the Executive shall be entitled to be paid the Annual Benefit
(determined with the Applicable Percentage being equal to 100% each year for the
remainder of Executive’s life or 20 years whichever is less, on a monthly basis
beginning on the first day of each month, beginning with the month following the
Change in Control and continuing to the earlier of Executive’s death or
20 years.  In the event of Executive’s death prior to receiving the full benefit
payable under this Section 3.4, the Executive’s legal representative shall be
paid the remaining Annual Benefit as if the Executive had survived to the date
of the final payment provided for by this Section 3.4.  If Executive is entitled
to receive benefits pursuant to this Section 3.4, Executive shall not be
entitled to payment of benefits under any other section of this Agreement.

 

2

--------------------------------------------------------------------------------


 

7.                                       Section 3.5 of the Agreement is amended
in the entirety to read as follows:

 

3.5  Involuntary Termination.  In the event of an Involuntary Termination with
respect to Executive that occurs prior to Executive having three full years of
service with Employer, then the Executive and Employer agree that no payments
shall be made to Executive pursuant to this Agreement.

 

In the event of an Involuntary Termination with respect to Executive that occurs
after Executive has three or more full years of service with Employer, then the
Executive and Employer agree that Executive shall receive the Annual Benefit
each year for the remainder of Executive’s life beginning with the month
following the month in which the Executive attains 65 years of age, provided
however, that payment of these benefits shall be delayed if Executive is a
“specified employee,” as defined in § 409A(a)(2)(B)(i) of the Code, and such
delayed payment is required by §409A of the Code or regulations promulgated
thereunder.  Such delay shall last six months from the date of Involuntary
Termination.  On the day following the end of the six-month period, the Employer
shall make a catch-up payment to Executive equal to the total amount of such
payments that would have been made during the six-month period but for this
deferral requirement.  No further payments shall be made to Executive,
beneficiary or estate pursuant to this Agreement as amended after Executive’s
death.

 

8.                                       Section 3.6 of the Agreement is amended
in the entirety to read as follows:

 

3.6  Voluntary Termination.  In the event of a Voluntary Termination with
respect to Executive that occurs prior to Executive’s having ten years of
service with Employer, then Executive and Employer agree that no benefits are to
be paid by the Employer to Employee pursuant to this Agreement.

 

In the event of a Voluntary Termination with respect to Executive that occurs
after Executive having ten or more full years of service with Employer, then
Executive and Employer agree that Employer shall pay the Executive the Annual
Benefit (with the Applicable Percentage being equal to 100% each year for the
remainder of Executive’s life on a monthly basis beginning on the first day of
each month, beginning with the month following the month in which the Executive
attains age 65, provided however, that payment of these benefits shall be
delayed if Executive is a “specified employee,” as defined in
§ 409A(a)(2)(B)(i) of the Code, and such delayed payment is required by §409A of
the Code or regulations promulgated thereunder.  Such delay shall last six
months from the date of Voluntary Termination.  On the day following the end of
the six-month period, the Employer shall make a catch-up payment to Executive
equal to the total amount of such payments that would have been made during the
six-month period but for this deferral requirement.  No further payments shall
be made to Executive, beneficiary or estate pursuant to this Agreement as
amended after Executive’s death.

 

3

--------------------------------------------------------------------------------


 

Except as amended hereby, the provisions of the Agreement remain in full force
and effect and the enforceability thereof is not affected by this Amendment.

 

IN WITNESS WHEREOF, the parties to this Amendment have duly executed this
Amendment as of the day and year first above written.

 

 

NEVADA SECURITY BANK

 

 

 

 

 

 

 

 

By:

/s/ Ed Allison

 

/s/ Hal Giomi

Ed Allison, Chairman of the Board

 

Hal Giomi

 

--------------------------------------------------------------------------------